                 Case 2:19-cv-00497-RSM Document 7 Filed 06/17/19 Page 1 of 3



 1

 2

 3

 4

 5

 6                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE

 8 BRIAN BAKER,

 9                      Plaintiff,                         NO. 2:19-cv-00497-RSM

10         vs.                                             NOTICE OF DISMISSAL
                                                           PURSUANT TO RULE 41
11 VILLAGE AT BEARDSLEE PHASE I, LLC,

12                     Defendant.

13

14

15          NOTICE OF VOLUNTARY DISMISSAL PURSUANT TO RULE 41(a)(1)(A)(i)

16

17          Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure,

18 Plaintiff Brian Baker and his counsel hereby give notice that the above-captioned action is

19 voluntarily dismissed with prejudice pursuant to a settlement agreement between the parties.

20 Defendant has formally appeared in this case and has not served either an answer or a motion for

21 summary judgment. Accordingly, this matter may be dismissed without an Order of the Court.

22 /

23 /

       NOTICE OF DISMISSAL PURSUANT               WASHINGTON CIVIL & DISABILITY ADVOCATE
       TO RULE 41 - Page 1 of 3                          4115 Roosevelt Way NE, Suite B
                                                               Seattle, WA 98105
                                                                 (206) 428-3558
       Case No. 2:19-cv-00497-RSM
             Case 2:19-cv-00497-RSM Document 7 Filed 06/17/19 Page 2 of 3



 1
     DATED THIS 17th day of June, 2019
 2
                                         Respectfully submitted,
 3
                                          WASHINGTON CIVIL AND DISABILITY
 4                                        ADVOCATE

 5                                        s/ Michael Terasaki
                                          Michael Terasaki, WSBA# 51923
 6                                        4115 Roosevelt Way NE, Suite B
                                          Seattle, WA 98105
 7                                        terasaki@wacda.com
                                          (206) 971-1124
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     NOTICE OF DISMISSAL PURSUANT        WASHINGTON CIVIL & DISABILITY ADVOCATE
     TO RULE 41 - Page 2 of 3                   4115 Roosevelt Way NE, Suite B
                                                      Seattle, WA 98105
                                                        (206) 428-3558
     Case No. 2:19-cv-00497-RSM
              Case 2:19-cv-00497-RSM Document 7 Filed 06/17/19 Page 3 of 3



 1                                  CERTIFICATE OF SERVICE

 2

 3         I hereby certify that on June 17, 2019, I electronically filed the foregoing with the Clerk

 4 of the Court using the CM/ECF system, which will send notification of such to all parties of

 5 record, and additionally sent a true and correct copy to the counsel for Defendant Village at

 6 Beardslee Phase I, LLC, who had not formally appeared in this case, via email to:

 7

 8                 Terry Kitay
                   tkitay@kitaylaw.net
 9                 PO Box 597
                   Oak Island, NC 28465
10                 (910) 250-1982

11

12                                                       s/ Michael Terasaki
                                                         Michael Terasaki
13                                                       Attorney for Plaintiff

14

15

16

17

18

19

20

21

22

23

     NOTICE OF DISMISSAL PURSUANT                 WASHINGTON CIVIL & DISABILITY ADVOCATE
     TO RULE 41 - Page 3 of 3                            4115 Roosevelt Way NE, Suite B
                                                               Seattle, WA 98105
                                                                 (206) 428-3558
     Case No. 2:19-cv-00497-RSM
